DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 07/15/2021, 07/29/2021, and 08/19/2021 are acknowledged by the Examiner.

Response to Amendment
This office action is responsive to the amendment filed on 07/15/2021. As directed by the amendment: claims 1, 3-8 has (have) been amended, and claim 2 has/have been  cancelled.  Thus, claims 1 and 3-13 are presently pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the claims affected the prior scope, necessitating further search and consideration.  The instant office action has been made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Garnham (US 5035258).
Garnham discloses:	
1. A slide valve (figs. 1-3) having a slide valve plate (in 56) movable in a slide valve rail (50) between a locked position (closed valve position) and an open position (open valve shown in fig. 2) in a slide valve casing (10), said slide valve rail (50) being provided with a slide valve seal (seats shown within 55 which seal between 50 and the gate valve plate in 56) capable of attaining a gas-proof locked position, characterized in that the slide valve rail (50) is connected to the slide valve casing (10) via a flange connection (flanges of each 28 includes levers 32, 33 which lock the slide valve rail 

7. The slide valve according claim 1, characterized in that the rail halves (two halves of 50 divided along the axis of the gate) are realized differently to each other (both halves are different parts).

8. The slide valve according to claim 1 characterized in that the rail halves (50) are removable from the slide valve casing (10) as a connected mounting unit (as seen in fig. 1, both halves move as a unit connected together integrally)..

9. The slide valve according to claim 8, characterized in that the slide valve plate (gate valve plate seen in 56) is a component of the mounting unit (as seen in fig. 1, the gate moves with the entire rail as a unit).

.

Allowable Subject Matter
Claims 3-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4444214 A, US 6497245 B1, US 6220282 B1, and US 0384849 A each disclose related valves which are removable as a unit radially from a casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753